UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- Dreyfus Investment Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 9/30* Date of reporting period: July 1, 2015-June 30, 2016 *Fiscal year end is 12/31 for Dreyfus/Standish Global Fixed Income Fund Item 1. Proxy Voting Record Dreyfus Investment Funds Dreyfus/Standish Global Fixed Income Fund Dreyfus Tax Sensitive Total Return Bond Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Diversified Emerging Markets Fund AAC TECHNOLOGIES HOLDINGS INC. Ticker: 2018 Security ID: G2953R114 Meeting Date: MAY 30, 2016 Meeting Type: Annual Record Date: MAY 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Mok Joe Kuen Richard as Director For For Management 3b Elect Ingrid Chunyuan Wu as Director For For Management 3c Elect Tan Bian Ee as Director For For Management 3d Authorize Board to Fix Directors' Fees For For Management 4 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Adopt New Articles of Association For For Management ABU DHABI COMMERCIAL BANK PJSC Ticker: ADCB Security ID: M0152Q104 Meeting Date: MAR 01, 2016 Meeting Type: Annual Record Date: FEB
